IN THE SUPREME COURT OF PENNSYLVANIA
                                   MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                   : No. 68 MM 2022
                                                :
                                                :
                  v.                            :
                                                :
                                                :
 TROY MARCUS ALLEN                              :
                                                :
                                                :
 PETITION OF: AARON N. HOLT, ESQUIRE            :


                                        ORDER



PER CURIAM

       AND NOW, this 4th day of November, 2022, in consideration of the Motion to

Withdraw as Counsel, this matter is REMANDED to the Court of Common Pleas of

Dauphin County for that court to determine whether to grant Attorney Aaron N. Holt leave

to withdraw. See Pa.R.Crim.P. 120(B)(1), Comment (indicating that counsel for a criminal

defendant may not withdraw absent leave of court; further providing that the court should

consider several factors in adjudicating a withdrawal petition, including whether counsel

and the defendant had a contractual agreement that representation would cease at a

certain stage).

       In the event the Court of Common Pleas of Dauphin County permits Attorney Holt

to withdraw, the court is to resolve any other related questions, including whether to

appoint counsel to represent Troy Marcus Allen on allocatur review. See Pa.R.Crim.P.

122 (regarding the appointment of counsel to indigent defendants in criminal matters;

further specifying that the appointment of counsel continues through allocatur review).
      The Court of Common Pleas of Dauphin County is DIRECTED to enter its order

on remand within 90 days and to inform this Court promptly of its determination.




                                [«JournalDocketNo»] - 2